Exhibit 10.2

GUARANTY

GUARANTY, dated as of October 11, 2011 by ANA/DVENTURE 3 CORPORATION, a
Massachusetts corporation (the “Guarantor”), in favor of (a) Sovereign Bank as
administrative agent (hereinafter, in such capacity, the “Administrative Agent”)
for itself, the other lending institutions (hereinafter, collectively, the
“Lenders”) which are or may become parties to that certain Credit Agreement
dated as of the date hereof (as amended and in effect from time to time, the
“Credit Agreement”), among ANALOGIC CORPORATION, a Massachusetts corporation
(the “Borrower”), the Lenders, the Administrative Agent, Sovereign Bank as L/C
Issuer and TD Bank, N.A. as Documentation Agent and the other Secured Parties
(as such term is defined in the Credit Agreement), and (b) each of the Secured
Parties.

WHEREAS, the Borrower and the Guarantor are members of a group of related
entities, the success of any one of which is dependent in part on the success of
the other members of such group;

WHEREAS, the Guarantor expects to receive substantial direct and indirect
benefits from the extensions of credit to the Borrower by the Secured Parties
pursuant to the Credit Agreement, the other Loan Documents, the Secured Cash
Management Agreements and the Secured Hedge Agreements (which benefits are
hereby acknowledged);

WHEREAS, it is a condition precedent to the Lenders’ and the L/C Issuer making
any loans or otherwise extending credit to the Borrower under the Credit
Agreement and the other Secured Parties extending any credit to the Borrower
under the Secured Cash Management Agreements and the Secured Hedge Agreements
that the Guarantor execute and deliver to the Administrative Agent, for the
benefit of the Secured Parties a guaranty substantially in the form hereof; and

WHEREAS, the Guarantor wishes to guaranty the Borrower’s obligations to the
Secured Parties under or in respect of the Credit Agreement, the other Loan
Documents, the Secured Cash Management Agreements and the Secured Hedge
Agreements as provided herein;

NOW, THEREFORE, the Guarantor hereby agrees with the Administrative Agent and
the other Secured Parties as follows:

1. Definitions. The term “Obligations” and all other capitalized terms used
herein without definition shall have the respective meanings provided therefor
in the Credit Agreement.

2. Guaranty of Payment and Performance. The Guarantor hereby guarantees to the
Secured Parties the full and punctual payment when due (whether at stated
maturity, by required pre-payment, by acceleration or otherwise), as well as the
performance, of all of the Obligations including all such which would become due
but for the operation of the automatic stay pursuant to §362(a) of the Federal
Bankruptcy Code and the operation of §§502(b) and 506(b) of the Federal
Bankruptcy Code. This Guaranty is an absolute, unconditional and continuing
guaranty of the full and punctual payment and performance of all of the
Obligations and not of their collectibility only and is in no way conditioned
upon any requirement that any



--------------------------------------------------------------------------------

Secured Party first attempt to collect any of the Obligations from the Borrower
or resort to any collateral security or other means of obtaining payment. Should
the Borrower default in the payment or performance of any of the Obligations,
the obligations of the Guarantor hereunder with respect to such Obligations in
default shall, upon demand by the Administrative Agent, become immediately due
and payable to the Administrative Agent, for the benefit of the Secured Parties,
without any additional demand or notice of any nature, all of which is expressly
waived by the Guarantor. Payments by the Guarantor hereunder may be required by
the Administrative Agent on any number of occasions. All payments by the
Guarantor hereunder shall be made to the Administrative Agent, in the manner and
at the place of payment specified therefor in the Credit Agreement, for the
account of the applicable Secured Parties. Notwithstanding anything to the
contrary contained herein, the obligations of the Guarantor hereunder shall be
limited to an amount equal to the largest amount that would not render its
obligations hereunder subject to avoidance as a fraudulent transfer or
conveyance under §548 of the Federal Bankruptcy Code or any comparable
provisions of any similar federal or state law. Without limiting the foregoing,
the Guarantor represents and warrants that it is organized and resident in the
United States of America. The Guarantor shall make all payments hereunder
without setoff or counterclaim and free and clear of and without deduction for
any taxes, levies, imposts, duties, charges, fees, deductions, withholdings,
compulsory loans, restrictions or conditions of any nature now or hereafter
imposed or levied by any jurisdiction or any political subdivision thereof or
taxing or other authority therein unless the Guarantor is compelled by law to
make such deduction or withholding. If any such obligation is imposed upon the
Guarantor with respect to any amount payable by it hereunder, the Guarantor, to
the extent that the withholding or deduction is made on account of Indemnified
Taxes or Other Taxes, will pay to the Administrative Agent, for the account of
the applicable Secured Parties, on the date on which such amount is due and
payable hereunder, such additional amount in U.S. dollars as shall be necessary
to enable the Secured Parties to receive the same net amount which the Secured
Parties would have received on such due date had no such obligation been imposed
upon the Guarantor. The Guarantor will deliver promptly to the Administrative
Agent certificates or other valid vouchers for all taxes or other charges
deducted from or paid with respect to payments made by the Guarantor hereunder.
The obligations of the Guarantor under this paragraph shall survive the payment
in full of the Obligations and termination of this Guaranty.

3. Guarantor’s Agreement to Pay Enforcement Costs, etc. The Guarantor further
agrees, as the principal obligor and not as a guarantor only, to pay to the
Administrative Agent, on demand, all costs and expenses (including court costs
and legal expenses) incurred or expended by any Secured Party in connection with
the Obligations, this Guaranty and the enforcement thereof, together with
interest on amounts recoverable under this §3 from the time when such amounts
become due until payment, whether before or after judgment, at the rate of
interest for overdue principal set forth in the Credit Agreement, provided that
if such interest exceeds the maximum amount permitted to be paid under
applicable law, then such interest shall be reduced to such maximum permitted
amount.

4. Waivers by Guarantor; Secured Parties’ Freedom to Act. The Guarantor agrees
that the Obligations will be paid and performed strictly in accordance with
their respective terms, regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction

 

-2-



--------------------------------------------------------------------------------

affecting any of such terms or the rights of any Secured Party with respect
thereto. The Guarantor waives, to the extent permitted by applicable law,
promptness, diligence, presentment, demand, protest, notice of acceptance,
notice of any Obligations incurred and all other notices of any kind, all
defenses which may be available by virtue of any valuation, stay, moratorium law
or other similar law now or hereafter in effect, any right to require the
marshalling of assets of the Borrower or any other entity or other person
primarily or secondarily liable with respect to any of the Obligations, and all
suretyship defenses generally. Without limiting the generality of the foregoing,
the Guarantor agrees to the provisions of any instrument evidencing, securing or
otherwise executed in connection with any Obligation and agrees that the
obligations of the Guarantor hereunder shall not be released or discharged, in
whole or in part, or otherwise affected by (i) the failure of any Secured Party
to assert any claim or demand or to enforce any right or remedy against the
Borrower or any other entity or other person primarily or secondarily liable
with respect to any of the Obligations; (ii) any extensions, compromise,
refinancing, consolidation or renewals of any Obligation; (iii) any change in
the time, place or manner of payment of any of the Obligations or any
rescissions, waivers, compromise, refinancing, consolidation or other amendments
or modifications of any of the terms or provisions of the Credit Agreement, the
Note, the other Loan Documents or any other agreement evidencing, securing or
otherwise executed in connection with any of the Obligations, (iv) the addition,
substitution or release of any entity or other person primarily or secondarily
liable for any Obligation; (v) the adequacy of any rights which any Secured
Party may have against any collateral security or other means of obtaining
repayment of any of the Obligations; (vi) the impairment of any collateral
securing any of the Obligations, including without limitation the failure to
perfect or preserve any rights which any Secured Party might have in such
collateral security or the substitution, exchange, surrender, release, loss or
destruction of any such collateral security; or (vii) any other act or omission
which might in any manner or to any extent vary the risk of the Guarantor or
otherwise operate as a release or discharge of the Guarantor, all of which may
be done without notice to the Guarantor. To the fullest extent permitted by law,
the Guarantor hereby expressly waives any and all rights or defenses arising by
reason of (A) any “one action” or “anti-deficiency” law which would otherwise
prevent any Secured Party from bringing any action, including any claim for a
deficiency, or exercising any other right or remedy (including any right of
set-off), against the Guarantor before or after such Secured Party’s
commencement or completion of any foreclosure action, whether judicially, by
exercise of power of sale or otherwise, or (B) any other law which in any other
way would otherwise require any election of remedies by any Secured Party.

5. Unenforceability of Obligations Against Borrower. If for any reason the
Borrower has no legal existence or is under no legal obligation to discharge any
of the Obligations, or if any of the Obligations have become irrecoverable from
the Borrower by reason of the Borrower’s insolvency, bankruptcy or
reorganization or by other operation of law or for any other reason, this
Guaranty shall nevertheless be binding on the Guarantor to the same extent as if
the Guarantor at all times had been the principal obligor on all such
Obligations. In the event that acceleration of the time for payment of any of
the Obligations is stayed upon the insolvency, bankruptcy or reorganization of
the Borrower, or for any other reason, all such amounts otherwise subject to
acceleration under the terms of the Credit Agreement, the Notes, the other Loan
Documents or any other agreement evidencing, securing or otherwise executed in
connection with any Obligation shall be immediately due and payable by the
Guarantor.

 

-3-



--------------------------------------------------------------------------------

6. Subrogation; Subordination.

6.1. Waiver of Rights Against Borrower. Until the final payment and performance
in full of all of the Obligations, the Guarantor shall not exercise and hereby
waives any rights against the Borrower arising as a result of payment by the
Guarantor hereunder, by way of subrogation, reimbursement, restitution,
contribution or otherwise, and will not prove any claim in competition with any
Secured Party in respect of any payment hereunder in any bankruptcy, insolvency
or reorganization case or proceedings of any nature; the Guarantor will not
claim any setoff, recoupment or counterclaim against the Borrower in respect of
any liability of the Guarantor to the Borrower; and the Guarantor waives any
benefit of and any right to participate in any collateral security which may be
held by any Secured Party.

6.2. Subordination. The payment of any amounts due with respect to any
indebtedness of the Borrower for money borrowed or credit received now or
hereafter owed to the Guarantor is hereby subordinated to the prior payment in
full of all of the Obligations. The Guarantor agrees that, after the occurrence
of any default in the payment of any of the Obligations, the Guarantor will not
demand, sue for or otherwise attempt to collect any such indebtedness of the
Borrower to the Guarantor until all of the Obligations shall have been paid in
full. If, notwithstanding the foregoing sentence, the Guarantor shall collect,
enforce or receive any amounts in respect of such indebtedness while any
Obligations are still outstanding, such amounts shall be collected, enforced and
received by the Guarantor as trustee for the Secured Parties and be paid over to
the Administrative Agent, for the benefit of the Secured Parties, on account of
the Obligations without affecting in any manner the liability of the Guarantor
under the other provisions of this Guaranty. Nothing in this Guaranty shall
restrict the advance or payment of any extension of credit or financial
accommodation by the Guarantor to or for the account of the Borrower prior to
any default in the payment of the Obligations.

6.3. Provisions Supplemental. The provisions of this §6 shall be supplemental to
and not in derogation of any rights and remedies of the Secured Parties under
any separate subordination agreement which the Administrative Agent may at any
time and from time to time enter into with the Guarantor for the benefit of the
Secured Parties.

7. Setoff. Regardless of the adequacy of any collateral security or other means
of obtaining payment of any of the Obligations, if a payment default or Event of
Default shall have occurred and be continuing, each of the Secured Parties and
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by applicable law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Secured Party or any such Affiliate to or
for the credit or the account of the Guarantor against any and all of the
obligations of the Guarantor now or

 

-4-



--------------------------------------------------------------------------------

hereafter existing under this Guaranty to such Secured Party, irrespective of
whether or not such Secured Party shall have made any demand under this Guaranty
and although such obligations of the Guarantor may be contingent or unmatured or
are owed to a branch or office of such Secured Party different from the branch
or office holding such deposit or obligated on such indebtedness. The rights of
each Secured Party and their respective Affiliates hereunder are in addition to
other rights and remedies (including other rights of setoff) that such Secured
Party or their respective Affiliates may have. Each Secured Party agrees to
notify the Guarantor and the Administrative Agent promptly after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application.

8. Further Assurances. The Guarantor agrees that it will from time to time, at
the request of the Administrative Agent, do all such things and execute all such
documents as the Administrative Agent may consider necessary or desirable to
give full effect to this Guaranty and to perfect and preserve the rights and
powers of the Secured Parties and the Administrative Agent hereunder. The
Guarantor acknowledges and confirms that the Guarantor itself has established
its own adequate means of obtaining from the Borrower on a continuing basis all
information desired by the Guarantor concerning the financial condition of the
Borrower and that the Guarantor will look to the Borrower and not to the
Administrative Agent or any other Secured Party in order for the Guarantor to
keep adequately informed of changes in the Borrower’s financial condition.

9. Termination; Reinstatement. This Guaranty shall remain in full force and
effect as to the Guarantor until the Administrative Agent is given written
notice of the Guarantor’s intention to discontinue this Guaranty,
notwithstanding any intermediate or temporary payment or settlement of the whole
or any part of the Obligations. No such notice shall be effective unless
received and acknowledged by an officer of the Administrative Agent at the
address of the Administrative Agent for notices set forth in Section 10.02 of
the Credit Agreement. No such notice shall affect any rights of any Secured
Party, including without limitation the rights set forth in §§4 and 6, with
respect to any Obligations incurred or accrued prior to the receipt of such
notice or any Obligations incurred or accrued pursuant to any contract or
commitment in existence prior to such receipt. This Guaranty shall continue to
be effective or be reinstated, notwithstanding any such notice, if at any time
any payment made or value received with respect to any Obligation is rescinded
or must otherwise be returned by any Secured Party upon the insolvency,
bankruptcy or reorganization of the Borrower, or otherwise, all as though such
payment had not been made or value received.

10. Successors and Assigns. This Guaranty shall be binding upon the Guarantor,
its successors and assigns, and shall inure to the benefit of the Secured
Parties and their respective successors, transferees and assigns. Without
limiting the generality of the foregoing sentence, each Secured Party may assign
or otherwise transfer the Credit Agreement, the Notes, the other Loan Documents
or any other agreement or note held by it evidencing, securing or otherwise
executed in connection with the Obligations, or sell participations in any
interest therein, to any other entity or other person, and such other entity or
other person shall thereupon become vested, to the extent set forth in the
agreement evidencing such assignment, transfer or participation, with all the
rights in respect thereof granted to such Secured Party herein, all in
accordance with the Credit Agreement. The Guarantor many not assign any of its
obligations hereunder.

 

-5-



--------------------------------------------------------------------------------

11. Amendments and Waivers. No amendment or waiver of any provision of this
Guaranty nor consent to any departure by the Guarantor therefrom shall be
effective unless the same shall be in writing and signed by the Administrative
Agent with the consent of the Required Lenders (if required). No failure on the
part of any Secured Party to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right hereunder preclude any other or further exercise thereof
or the exercise of any other right.

12. Notices. All notices and other communications called for hereunder shall be
made in writing and, unless otherwise specifically provided herein, shall be
deemed to have been duly made or given when delivered by hand or mailed first
class, postage prepaid, or, in the case of telegraphic or telexed notice, when
transmitted, answer back received, addressed as follows: if to the Guarantor, at
the address set forth beneath its signature hereto, and if to the Administrative
Agent, at the address for notices to the Administrative Agent set forth in
Section 10.02 of the Credit Agreement, or at such address as either party may
designate in writing to the other.

13. Governing Law; Consent to Jurisdiction. THIS GUARANTY IS INTENDED TO TAKE
EFFECT AS A SEALED INSTRUMENT AND SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS. The Guarantor
agrees that any suit for the enforcement of this Guaranty may be brought in the
courts of the Commonwealth of Massachusetts or any federal court sitting therein
and consents to the nonexclusive jurisdiction of such court and to service of
process in any such suit being made upon the Guarantor by mail at the address
specified by reference in §12. The Guarantor hereby waives any objection that it
may now or hereafter have to the venue of any such suit or any such court or
that such suit was brought in an inconvenient court.

14. Waiver of Jury Trial. THE GUARANTOR AND EACH SECURED PARTY, BY ITS
ACCEPTANCE OF THIS GUARANTY, EACH HEREBY WAIVES ITS RIGHT TO A JURY TRIAL WITH
RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION WITH
THIS GUARANTY, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THE PERFORMANCE OF ANY OF
SUCH RIGHTS OR OBLIGATIONS. Except as prohibited by law, the Guarantor hereby
waives any right which it may have to claim or recover in any litigation
referred to in the preceding sentence any special, exemplary, punitive or
consequential damages or any damages other than, or in addition to, actual
damages. The Guarantor (i) certifies that neither the Administrative Agent or
any other Secured Party nor any representative, agent or attorney of the
Administrative Agent or any other Secured Party has represented, expressly or
otherwise, that the Administrative Agent or any other Secured Party would not,
in the event of litigation, seek to enforce the foregoing waivers and
(ii) acknowledges that, in entering into the Credit Agreement and the other Loan
Documents to which the Administrative Agent or any Secured Party is a party, the
Administrative Agent and the other Secured Parties are relying upon, among other
things, the waivers and certifications contained in this §14.

 

-6-



--------------------------------------------------------------------------------

15. Miscellaneous. This Guaranty constitutes the entire agreement of the
Guarantor with respect to the matters set forth herein. The rights and remedies
herein provided are cumulative and not exclusive of any remedies provided by law
or any other agreement, and this Guaranty shall be in addition to any other
guaranty of or collateral security for any of the Obligations. The invalidity or
unenforceability of any one or more sections of this Guaranty shall not affect
the validity or enforceability of its remaining provisions. Captions are for the
ease of reference only and shall not affect the meaning of the relevant
provisions. The meanings of all defined terms used in this Guaranty shall be
equally applicable to the singular and plural forms of the terms defined.

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be executed and
delivered as of the date first above written.

 

ANA/DVENATURE 3 CORPORATION

By:

 

/s/ Michael L. Levitz

Name: Michael L. Levitz

Title: Treasurer

 

-8-